Citation Nr: 9919674	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for vertigo, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from January 1973 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection at 
an initial noncompensable evaluation.  In January 1998, the 
RO increased this rating to 10 percent.  In March 1999, the 
veteran testified at a hearing at the RO before the 
undersigned Member of the Board.  


REMAND

The Board notes that by regulatory amendment effective June 
10, 1999, substantive changes were made to the schedular 
criteria for evaluating disorders of the ear, as set forth in 
38 C.F.R. § 4.85.  See 64 Fed. Reg. 25202-25210 (1999).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  To date, the RO has not had 
the opportunity of initially adjudicating the veteran's 
entitlement to an increased evaluation for vertigo under the 
recently finalized regulatory changes.  Further action, to 
include the RO's adjudication of the veteran's claim for an 
increase under the revised rating criteria is required, and 
in the event such claim continues to be denied, notice to the 
veteran and his representative of the most recent rating 
criteria is also required so that they may respond with 
appropriate arguments in support of his entitlement to the 
claimed benefit.  
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify names, 
addresses, and approximate dates of 
treatment for all health care providers 
from whom he may have received medical 
treatment for symptoms of dizziness since 
the date of the latest records in the 
claims file.  Following the necessary 
authorization from the veteran, the RO 
should obtain those records identified by 
the veteran which are not currently of 
record.  

2.  After completion of the above, the RO 
should evaluate the veteran on the basis 
of all the evidence of record and in 
accordance with the regulatory changes in 
38 C.F.R. § 4.85 [64 Fed. Reg. 25202-
25210 (1999)] and Karnas v. Derwinski.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case which 
includes the revised criteria for 
evaluating disorders of the ear and 
should be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  No action is required of the veteran unless he 
is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










